DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On pg. 1 lines 15-16 of the specification, “most works are” should be “most work is”.
On pg. 2 line 7 of the specification, ERP is not defined.
On pg. 4 line 21 of the specification, “registers own contents” should be “registers their own contents”.
On pg. 5 line 1 of the specification, “designer are allowed” should be “designer is allowed”.
On pg. 6 line 21 of the specification, “designer” should be “content provider”.
On pg. 7 line 17 of the specification, “own” should be “owned”.
On pg. 11 lines 1-2 of the specification, “and may include a full list of the contents for checking registered contents” is unclear as it is not clear what “checking” means in this context.
On pg. 16 line 2 of the specification, “ship” should be “shop”.
On pg. 17 line 11 of the specification, “man-to-man T-shirt” is unclear.
On pg. 18 line 6 of the specification, the paragraph should be indented.
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 14 are objected to because of the following informalities:  
“registers own contents” on claim 1 line 17 should be “registers their own contents”.  
“manage own clothing” on claim 2 line 9 should be “manage their own clothing”.
“registers own contents” on claim 14 line 13 should be “registers their own contents”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily” in claims 1, 10 and 14 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Easily” is usually used to describe the amount of effort needed to perform a task, but the disclosure does not define a clear threshold for the amount of effort needed.
Claim 7 recites “an EPR unit (82) for collectively managing a production logistics financial accounting sale and purchasing inventory management activity processes in association with each other.” It is unclear what a “production logistics financial accounting sale” is; for the purpose of examination under broadest reasonable interpretation, the definition of “sale” is used.  It is also unclear what “purchasing inventory management activity processes in association with each other” means; for the purpose of examination under broadest reasonable interpretation, the definition of “purchasing” is used.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject
matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a
law of nature, a natural phenomenon, or abstract idea.
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate
whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Abstract ideas include mathematical concepts, certain methods of organizing human activity, and
mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates
a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or
elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1: 
	Claim 1 recites “a clothing production system” which falls into the statutory category of machine.
Step 2A prong 1:
Claim 1 recites “…the clothing produced by each designer are allowed to be sold through an internet shopping mall so that an integrated market is established.” Selling designer clothing on the 
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application
because the additional claim limitations outside the abstract idea only present general field of use or
insignificant extra-solution activity. In particular, the claim recites the additional limitations: 
“A clothing production system comprising (preamble): a content provider terminal (10) (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)) for registering contents created by a content provider when authority of the content provider is granted after subscription (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a designer terminal (20) for creating specific clothing by calling the contents registered by the content provider when authority of a designer to produce the clothing is granted after subscription(insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a vendor terminal (40) or an administrator terminal (30) for receiving an order from the designer terminal(insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) or a vendor terminal and reporting a result of a production process based on a work log generated during clothing production(insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); a shop terminal (50) for selling clothing of the designer produced through the vendor terminal (40) (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); and an operating system (60) for establishing a network (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)) with the content provider terminal (10), the designer terminal (20), the vendor terminal (40), the administrator terminal (30), or the shop terminal (50), wherein each content provider terminal easily registers own contents(general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)), each designer terminal easily designs various types of clothing using various registered contents(general field of use – see MPEP 2106.04(d) referencing , a manufacturer or the vendor terminal accurately produces the clothing while communicating with the designer (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)) …”
Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered
combination amount to significantly more than the abstract idea. This analysis includes determining
whether an inventive concept is furnished by an element or a combination of elements that are beyond
the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of
the abstract idea to a particular technological environment or field of use, the analysis is the same. The
claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or
insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and
MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

Independent claim 14 is directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.

	Dependent claims 2-13 are also subject to the Alice/Mayo test and fail to provide significantly more than the judicial exception.  Further analysis is provided below.
Step 1:
	Dependent claims 2-13 depend on claim 1 which recites “a clothing production system” which falls into the statutory category of machine.
Step 2A prong 1:

Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application
because the additional claim limitations outside the abstract idea only present general field of use,
insignificant extra-solution activity, or mere instructions to apply an exception. 
Claim 2 recites: 
“The clothing production system of claim 1, wherein the operating system (60) includes: a content layer (70) for distributing the contents (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a clothing production layer (80) for producing designed clothing (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); and a sale layer (90) for selling created clothing (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)), and wherein the content layer (70) includes: an administrator admin unit (71) for managing contents registered by the content provider and clothing products created by the designer based on the granted authority (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a content provider admin unit (72) for allowing the content provider to register and manage the contents created by the content provider based on the granted authority (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a designer admin unit (73) for supporting the designer to design and manage own clothing products based on the authority granted through the operating system (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); and a vendor admin unit (74) for registering vendor information and keeping and managing records based on the granted authority when a work is performed by receiving an order from specific designers or purchasers (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)).  
	Claim 3 recites:
The clothing production system of claim 2, wherein the administrator admin unit (71) of the content layer (70) includes: a subscriber management module (71a) for managing information of connected designers or content providers or vendors (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)) and including items for checking a sale amount of the contents or clothing products sold by each content provider or designer and a fee policy to set a level of each content provider or designer, and management fees, sale fees, or deposit rates according to the level (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)); a category management module (71b) that accesses a member information DB, a content information DB or a product information DB to correct and manage a category affiliation, and to check and manage rankings of the contents or clothing products sold for each category (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); and a product management module (71c) including a full list of contents for checking registered contents, display management items for deciding a method of displaying the contents, a full list of products for checking the clothing products designed by designers, and price policy and ranking management items for checking and managing a price policy or a ranking of clothing products or contents (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
	Claim 4 recites:
	The clothing production system of claim 2, wherein the content provider admin unit (72) of the content layer (70) includes: a content registration module (72a) for registering the contents created by the content provider in the operating system to allow the designers to use the contents (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), and including a name and a description for the contents, a category for classifying the contents, a sale period, a price, and images (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); and an account module (72b) for checking and managing a content sale money settled according to a quantity of produced clothing products when the designer produces the clothing produces by using the contents of the designer (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)), and including information about a name of the designer, a sale date, a payment amount, and a payment method (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
	Claim 5 recites:
	The clothing production system of claim 2, wherein the designer admin unit (73) of the content layer (70) includes: a content calling module (73a) for checking an image and a price of the contents to support the designer to select the contents when the contents registered by the content provider are called for each category and displayed through the designer terminal (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)); a design module (73b) for creating a clothing product by setting a color, a type, and a size of the clothing product, designating a bounding box to which the called content image is applied, and designating a position, a size, and an angle of the contents based on preset reference coordinates (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); a working module (73c) for selecting a specific vendor or a specific manufacturer when there is an order for producing the clothing product created by the designer (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), and receiving a report about working progress from the selected vendor or manufacturer (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); and an account module (73d) for checking and managing an amount of money paid according to a quantity of the produced clothing products and an amount of money paid for using the contents when the designer produces the clothing products using the contents (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
	Claim 6 recites:
	The clothing production system of claim 2, wherein the vendor admin unit (74) of the content layer (70) includes: a vendor information registration module (74a) for registering business type information of a vendor or manufacturer (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g));  so that each designer selects the vendor or manufacturer based on the business type information (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)); and a work result reporting module (74b) that records a work result including a name of a worker, a work time, and work details that have been done when working by receiving orders from the designers or purchasers (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).  
	Claim 7 recites:
The clothing production system of claim 2, wherein the clothing production layer (80) includes: a clothing production unit (81) including CAD/CAM (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)), picking tools and printing machines for producing specific clothing products by receiving orders from the designers (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)); and an ERP unit (82) for collectively managing a production logistics financial accounting sale and purchasing inventory management activity processes in association with each other (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
Claim 8 recites:
The clothing production system of claim 7, wherein the clothing production unit (81) of the clothing production layer (80) includes: a production module (81a) for downloading related contents (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) and marking the related contents while leaving work records with respect to the clothing products identified through a picking list after payment is completed or when an order is received from the designer through a warranty insurance (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a communication module (81b) that supports to check the work result displayed through a reporting module of the vendor admin unit or a working module of the designer admin unit based on a logo record of a worker left through the production module (general field of use – see MPEP 2106.04(d) ; and a delivery module (81c) for issuing an invoice including an address or a name of a recipient who receives the produced clothing (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
Claim 9 recites:
The clothing production system of claim 8, wherein the communication module (81b) is configured to report the work result of the worker or a vendor to the designer (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), or to transmit instructions of the designer to the worker or the vendor (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
Claim 10 recites:
The clothing production system of claim 7, wherein the ERP unit (82) of the clothing production layer (80) includes: a production management module (82a) for enabling a comprehensive tracking management according to a usage history (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)) and maintaining an appropriate inventory based on the comprehensive tracking management by easily grasping a required quantity and an accumulated quantity of textile fabric and a quantity of dyes and materials (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)), and securing competitiveness by reducing unnecessary expenditures (insignificant extra-solution activity – insignificant application MPEP 2106.05(g)); a settlement management module (82b) that receives invoice information at the time of delivery through the delivery module (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), generates inventory change information of outgoing products based on a sale slip, a purchase slip, a deposit slip, a payment slip, a fee management, and a report statistics, and transfers the inventory change information to an inventory management module(insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); and the inventory management module (82c) that receives the inventory change information of the outgoing products through the settlement management module for performing an inventory status list management, a storage management, a delivery management, a storage/delivery management, a movement management, and a return management based on products stored in a logistics center and a warehouse and the inventory change information of the outgoing products (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
Claim 11 recites:
The clothing production system of claim 1, wherein the content provider terminal (10) includes the designer terminal (20) for designing the clothing, the administrator terminal (30) for managing the contents or clothing products of a company, or the shop terminal (50) for selling produced clothing(general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
Claim 12 recites: 
The clothing production system of claim 1, wherein the designer terminal (20) includes the administrator terminal (30) for managing the contents or clothing products, or the shop terminal (50) for selling produced clothing (general field of use – see MPEP 2106.04(d) referencing MPEP2106.05(h)).
Claim 13 recites:
The clothing production system of claim 1, wherein the administrator terminal (30) includes the shop terminal (50) for selling produced clothing (“apply it” – see MPEP 2106.05(f)).
Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered
combination amount to significantly more than the abstract idea. This analysis includes determining
whether an inventive concept is furnished by an element or a combination of elements that are beyond
the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of
the abstract idea to a particular technological environment or field of use, the analysis is the same. The
claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or

MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gage (US 6,741,904 B1).
Regarding claim 1, Gage teaches a clothing production system comprising: (Col. 1 lines 19-22 “The present invention relates generally to the field of designing and producing sewn products, and, in particular, to a digital platform for rapid product innovation and deployment of sewn products.”) a content provider terminal (10) for registering contents created by a content provider when authority of the content provider is granted after subscription (Col. 3 lines 10-11 “Integrated computer aided design and merchandising system (CAD/CAM)”and Col. 2 lines 29-33 “The digital platform, which will enable complete collection design and delivery in less than 3 months and as quick as 3 days, plans to utilize primarily domestic sourcing and a singular layer, fully Integrated Product Team (IPT), with membership from enterprise partners as well as the client.” The membership is a subscription.);  a designer terminal (20) for creating specific clothing by calling the contents registered by the content provider when authority of a designer to produce the clothing is granted after subscription (Col. 3 lines 10-11 “Integrated computer aided design and merchandising system (CAD/CAM)”and Col. 2 lines 29-33 “The digital platform, which will enable complete collection design and delivery in less than 3 months ; a vendor terminal (40) or an administrator terminal (30) for receiving an order from the designer terminal or a vendor terminal and reporting a result of a production process based on a work log generated during clothing production (Fig. 1 CVI Production/Distribution Source Network and Col. 4 lines 25-45 “The third two modules are perhaps the most exciting of the CAS Platform as a network is created to allow the final approved designs and product specifications to be sent digitally to suppliers for production. This requires two final pieces of integration. First, the collaborative web portal will allow designs created in the various CAD software to be understood by the separate and currently unrelated production software. In this way, pre-production engineering specifications can be applied to a design which will allow that design to be produced by the selected supplier on his machinery. In other words, just as the earlier modules allow designers using separate software to collaborate, the collaborative web portal allows finished designs and manufacturing instructions on CAD to "collaborate" with suppliers for quicker and more accurate production. The pre-production engineering resources module will offer a way to pick from various pre-production engineers and engineering methods to collaborate and expedite the final pre-production approvals for the various production processes.”); a shop terminal (50) for selling clothing of the designer produced through the vendor terminal (40) (Fig. 1 Retail & Etail Channel); and an operating system (60) for establishing a network with the content provider terminal (10), the designer terminal (20), the vendor terminal (40), the administrator terminal (30), or the shop terminal (50) (Fig. 1 CVI Collaborative WEB Portal Platform connects designers, manufacturers, and customers.), wherein each content provider terminal easily registers own contents (Col. 3 lines 39-62 “The first two modules are the "Proprietary Virtual Design Library" module and the "Technical Designer Network" module. Completed designs are housed on the Platform in a digital design library (with access security) which will allow label owners to access their designs 
The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network of designers available by allowing any designer to enter the collaborative platform and do work for a monthly access fee. It is important to note that since a private label owners' designs will reside on the network, security measures will be implemented to ensure that only designers approved by the label owner will have access to individual designs and vice versa.”), each designer terminal easily designs various types of clothing using various registered contents (Col. 3 lines 39-62 “The first two modules are the "Proprietary Virtual Design Library" module and the "Technical Designer Network" module. Completed designs are housed on the Platform in a digital design library (with access security) which will allow label owners to access their designs anytime anywhere. Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase. Since finished designs will reside on the platform, the additional added value to designers will be that "knock offs" will be policed by comparing the digital design specifications and digital signatures of current library designs against the newly posted designs. Furthermore, designers will have access to "public" base designs which may be used as a starting point for their new concept or to test the new concept on varying styles.
The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network of designers available by allowing any designer to enter the collaborative platform and do work for a monthly access fee. It is important to note that since , a manufacturer or the vendor terminal accurately produces the clothing while communicating with the designer (Col. 4 lines 25-45 “The third two modules are perhaps the most exciting of the CAS Platform as a network is created to allow the final approved designs and product specifications to be sent digitally to suppliers for production. This requires two final pieces of integration. First, the collaborative web portal will allow designs created in the various CAD software to be understood by the separate and currently unrelated production software. In this way, pre-production engineering specifications can be applied to a design which will allow that design to be produced by the selected supplier on his machinery. In other words, just as the earlier modules allow designers using separate software to collaborate, the collaborative web portal allows finished designs and manufacturing instructions on CAD to "collaborate" with suppliers for quicker and more accurate production. The pre-production engineering resources module will offer a way to pick from various pre-production engineers and engineering methods to collaborate and expedite the final pre-production approvals for the various production processes.” ), and the clothing produced by each designer are allowed to be sold through an internet shopping mall so that an integrated market is established (Fig. 1 Retail & Etail Channel which has connections to distributers, manufacturers, and designers.).
	Regarding claim 2, Gage teaches the clothing production system of claim 1 (see above), wherein the operating system (60) includes: a content layer (70) for distributing the contents (Fig. 1 Distribution Drop); a clothing production layer (80) for producing designed clothing (Fig. 1 CVI Production/Distribution Source Network); and a sale layer for selling created clothing (Fig. 1 Retail & Etail Channel), wherein the content layer (70) includes: an administrator admin unit (71) for managing contents registered by the content provider and clothing products created by the designer based on the granted authority (Col. 3 lines 39-53 "with access control", "..."knock-offs" will be policed…"); a content provider admin unit (72) for allowing the content provider to register and manage the contents created by the content provider based on the granted authority (Col. 3 lines 39-53 "with access control" "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." The "private designers" are content providers.); a designer admin unit (73) for supporting the designer to design and manage own clothing products based on the authority granted through the operating system (Col. 3 lines 39-53 "with access control" "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." The "label owners" are designers.); and a vendor admin unit (74) for registering vendor information and keeping and managing records based on the granted authority when a work is performed by receiving an order from specific designers or purchasers (Col. 4 lines 25-45 and Col. 3 lines 39-53 "with access control").
	Regarding claim 11, Gage teaches the clothing production system of claim 1 (see above), wherein the content provider terminal (10) includes the designer terminal (20) for designing the clothing, the administrator terminal (30) for managing the contents or clothing products of a company, or the shop terminal (50) for selling produced clothing (Col. 3 lines 14-17 The capabilities can be accessed via a website.  Col. 3 line 43 The web site has access security.  Col. 3 lines 58-62 Depending on who is using the site, different access is granted.).
	Regarding claim 12, Gage teaches the clothing production system of claim 1 (see above), wherein the designer terminal (20) includes the administrator terminal (30) for managing the contents or clothing products, or the shop terminal (50) for selling produced clothing (Col. 3 lines 14-17 The capabilities can be accessed via a website.  Col. 3 line 43 The web site has access security.  Col. 3 lines 58-62 Depending on who is using the site, different access is granted.).
	Regarding claim 13, Gage teaches the clothing production system of claim 1 (see above), wherein the administrator terminal (30) includes the shop terminal (50) for selling produced clothing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Schmidt et al. (US 8799094 B2).
	Regarding claim 3, Gage teaches the clothing production system of claim 2 (see above), wherein the administrator admin unit (71) of the content layer (70) includes: a subscriber management module (71a) for managing information of connected designers or content providers or vendors and including items for checking a sale amount of the contents or clothing products sold by each content provider or designer and a fee policy to set a level of each content provider or designer, and management fees, sale fees, or deposit rates according to the level (Col. 4 line 55- Col. 5 line 10);  
Gage does not teach a category management module (71b) that accesses a member information DB, a content information DB or a product information DB to correct and manage a category affiliation, and to  check and manage rankings of the contents or clothing products sold for each category; and a product management module (71c) including a full list of contents for checking registered contents, display management items for deciding a method of displaying the contents, a full list of products for checking the clothing products designed by designers, and price policy and ranking management items for checking and managing a price policy or a ranking of clothing products or contents.
Schmidt does teach a category management module (71b) that accesses a member information DB, a content information DB or a product information DB to correct and manage a category affiliation, and to  check and manage rankings of the contents or clothing products sold for each category (Col. 1 lines 18-31 and Fig. 16 #302); and a product management module (71c) including a full list of contents for checking registered contents (Col. 2 lines 11-30 "The disclosed product database includes a listing of SKUs, each of which corresponds to a product or a component of a product."), display management items for deciding a method of displaying the contents (Col. 1 lines 17-31 "Upon selection of a subcategory, further subcategories or plurality of products are displayed so that the user can again, select the desired subcategory to display the products of the subcategory, or select the desired product to obtain information and/or purchase the desired product."), a full list of products for checking the clothing products designed by designers (Col. 2 lines 11-30 "The disclosed product database includes a listing of SKUs, each of which corresponds to a product or a component of a product."), and price policy and ranking management items for checking and managing a price policy or a ranking of clothing products or contents (Col. 16 lines 16-27).
Gage and Schmidt are analogous because they are from the “same field of endeavor” clothing sales.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art, having the teachings of Gage and Schmidt before him or her, to modify Gage to include design, manufacturing, and accounting tools as taught by Schmidt.
The suggestion/motivation for doing so would have been Schmidt Col 5 lines 45-60 "...avoids the disadvantages of prior art systems, and facilitates acquisition and management of the product data in a more cost-efficient manner as compared to prior art systems.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Schmidt as applied to claim 3 above, and further in view of Rodriguez et al. (US 2018/0032980 A1).
	Regarding claim 4, Gage teaches the clothing production system of claim 2 (see above), wherein the content provider admin unit (72) of the content layer (70) includes: a content registration module (72a) for registering the contents created by the content provider in the operating system to allow the designers to use the contents (Col. 3 lines 39-53 "with access control" "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." The "private designers" are content providers.), and an account module (72b) for checking and managing a content sale money settled according to a quantity of produced clothing products when the designer produces the clothing produces by using the contents of the designer (Col. 3 lines 39-53  "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." Col. 4 lines 65-67 "Second, a fee or commission will be applied to "Sales" occurring on the Platform. For example, the RTD3 CAS platform owner would take a fee for the sale of a private designer's design to a label owner. Also a commission could be charged for every piece produced through the platform." The platform owner is not necessarily a designer, but payments are made based on clothing sold and the previous reference shows payments being made to designers.).
	Gage does not explicitly teach a content registration module including a name and a description for the contents, a category for classifying the contents, a sale period, a price, and images or an account module including information about a name of the designer, a sale date, a payment amount, and a payment method.
	Schmidt does teach a content registration module including a name and a description for the contents (Col. 3 lines 8-26), a category for classifying the contents (Col. 3 lines 8-26), a sale period (Fig. 9 "DURATION"), a price (Col. 16 lines 16-27), and images(Col. 3 lines 8-26).
including information about a name of the designer, a sale date, a payment amount, and a payment method.
	Rodriguez does teach an account module including information about a name of the designer, a sale date, a payment amount, and a payment method ([0099] “Referring to FIG. 15, the customer has selected to pay the bill shown in FIG. 14. Upon selecting to pay the bill, the state controller may process the selection and the biller EBPP workflow transitions to a next state of a state machine according to the state controller. Further, the state controller instructs the view manager to present a bill payment view 1500 as shown in FIG. 15. The bill payment view 1500 may present several pieces of bill payment information 1510 including, but not limited to, account number, customer name, user inputted email address to receive receipt, payment date, payment amount, and selection of method of payment. Once the payment information is inputted into the bill payment view 1500 by the customer, the state controller may process the payment according to the customized biller EBPP workflow and transition to a next state in the state machine.”).
Gage and Rodriguez are analogous because they are from the “same field of endeavor” sales and payments.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Rodriguez before him or her, to modify Gage to include payment information as taught by Rodriguez.
The suggestion/motivation for doing so would have been Rodriguez [0002] “Traditionally, businesses have sent invoices through the postal mail as well as received payment for such invoices via postal mail in the form of a check. Recently, financial institutions and electronic financial transaction companies have offered businesses the ability to electronically present bills and accept payments. The presentment and payment can be done over the Internet via a web interface or email.”.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Schmidt, further in view of Lipsitz et al. (US 2012/0109777 A1).
Regarding claim 5, Gage teaches the clothing production system of claim 2 (see above), wherein the designer admin unit (73) of the content layer (70) includes: a content calling module (73a) for checking an image and a price of the contents to support the designer to select the contents (Col. 3 lines 39-53 "with access control" "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." The "label owners" are designers.).
Gage does not explicitly teach the contents registered by the content provider are called for each category and displayed through the designer terminal; 22Attorney Docket No.: PL2664093PCT/KR2019/001850 a design module (73b) for creating a clothing product by setting a color, a type, and a size of the clothing product, designating a bounding box to which the called content image is applied, and designating a position, a size, and an angle of the contents based on preset reference coordinates; 5a working module (73c) for selecting a specific vendor or a specific manufacturer when there is an order for producing the clothing product created by the designer, and receiving a report about working progress from the selected vendor or manufacturer; and an account module (73d) for checking and managing an amount of money paid according to a quantity of the produced clothing products and an amount of money paid for using the contents 10when the designer produces the clothing products using the contents.
Schmidt does teach the contents registered by the content provider are called for each category and displayed (Col. 1 lines 18-31 “Upon selection of a subcategory, further subcategories or plurality of products are displayed so that the user can again, select the desired subcategory to display the products of the subcategory, or select the desired product to obtain information and/or purchase the desired product.”)22Attorney Docket No.: PL2664093PCT/KR2019/001850
Schmidt does not teach a design module (73b) for creating a clothing product by setting a color, a type, and a size of the clothing product, designating a bounding box to which the called content image is applied, and designating a position, a size, and an angle of the contents based on preset reference coordinates; 5a working module (73c) for selecting a specific vendor or a specific manufacturer when there is an order for producing the clothing product created by the designer, and receiving a report about working progress from the selected vendor or manufacturer; and an account module (73d) for checking and managing an amount of money paid according to a quantity of the produced clothing products and an amount of money paid for using the contents 10when the designer produces the clothing products using the contents.
Lipsitz does teach a design module (73b) for creating a clothing product by setting a color ([0114] "FIG. 11 displays the color options available for the Base garment that the Customer selected on the previous tab."), a type ([0113] "FIG. 10 displays an example of the primary steps for customization in which a Customer chooses his/her general clothing Category Type (Men's or Women's) (22) and then narrows in on a Base garment type (23) (hoody, sweatshirt, sweater, tee shirt, tank top, etc.)."), and a size of the clothing product (Fig. 13 #34 There are options to select the shirt size.), designating a bounding box to which the called content image is applied (Fig. 12 #54 The boxes outline where the design will be applied.), and designating a position (Fig. 12 #54 The designer can choose between boxes for a location for the applique patch.), a size (Fig. 12 #54 The size of the potential patch at some locations is different than others.), and an angle of the contents based on preset reference coordinates (Fig. 12 #63 See other views of the designed clothing.); 5a working module (73c) for selecting a specific vendor or a specific manufacturer when there is an order for producing the clothing product created by the designer ([0132] “The items that the Operator accepts and receives move to a Production Ticket list, which displays details of each item in an Order and the Cost to manufacture (133) (add patches and accents) for the items, as illustrated in FIG. 24. Each item listed has a Priority status (134). If there are any delays in the Order Management process, an Operator can change the Priority of an item from "regular" to "urgent" and those Orders are produced first. On the Production Ticket list, the Operator , and receiving a report about working progress from the selected vendor or manufacturer ([0123]-[0127] "Store Owners can also track current Orders through the Just-in-Time Production process in the "Order Tracker" (116) shown in FIG. 19."); and an account module (73d) for checking and managing an amount of money paid according to a quantity of the produced clothing products and an amount of money paid for using the contents 10when the designer produces the clothing products using the contents ([0093] "In the Accounting system, Operators can systematically create reports to accurately and promptly pay Suppliers and Manufacturers through database driven functionality. Operators can also generate sales reports from specific Channels and time periods. In addition, Users can sell their own designed finished Products (or other User's finished Products) by activating and personalizing their own Sub-Stores (15) and/or Sub-Customizers (16) through Store Owner Controls (17), consequently deeming them "Store Owners." Store creation and development information returns to the database as an input from Store Owners to cycle back out to the front end for other Users to see and explore.").
Gage and Lipsitz are analogous because they are from the “same field of endeavor” clothing sales.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Lipsitz before him or her, to modify Gage to include design, manufacturing, and accounting tools as taught by Lipsitz.
The suggestion/motivation for doing so would have been Lipsitz [0007] “It would be further advantageous to provide a system wherein the managers thereof (the "Company") serve to facilitate the generation of custom Product by offering Users a stock of variable pieces ("Components") from a library of such Components for application to and customizing of pre-designed, pre-made, generic wholesale items ("Bases"). The result will be the creation of a finished Product. Components would add value to Bases and could advantageously be mixed and matched, designed, and personalized as desired by Users. .
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Gopalakrishnan (US 2011/0320365 A1), further in view of Duff (US 2014/0365256 A1).
Regarding claim 6, Gage teaches the clothing production system of claim 2 (see above) and receiving orders from the designers or purchasers (Col. 4 lines 35-40 “In other words, just as the earlier modules allow designers using separate software to collaborate, the collaborative web portal allows finished designs and manufacturing instructions on CAD to "collaborate" with suppliers for quicker and more accurate production.” The suppliers receive designs for production.).
Gage does not teach wherein the vendor admin unit (74) of the content layer (70) includes: a vendor information registration module (74a) for registering business type information 15of a vendor or manufacturer so that each designer selects the vendor or manufacturer based on the business type information; and a work result reporting module (74b) that records a work result including a name of a worker, a work time, and work details that have been done when working.
Gopalakrishnan teaches wherein the vendor admin unit (74) of the content layer (70) includes: a vendor information registration module (74a) for registering business type information of a vendor or manufacturer so that each designer selects the vendor or manufacturer based on the business type information ([0002] "A product management system is a computer system configured for the designing, manufacturing, planning, forecasting, and marketing of a product (also identified as an "item"), throughout its lifecycle. A product can be as complex as an aircraft, and can include thousands of components, or the product can be as simple as a shirt. In a product management system, product information includes attributes about the product itself, such as size, dimensions, weight, speed, power, output, fuel consumption estimation, model number, manufacturer information, capabilities, quality .
Gage and Gopalakrishnan are analogous because they are from the “same field of endeavor” business information management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Gopalakrishnan before him or her, to modify Gage to include vendor registration as taught by Gopalakrishnan
The suggestion/motivation for doing so would have been Gopalakrishnan [0003] “A conventional product management system can also provide for change management, such as making changes to attributes of an existing product after the product has been entered into the product management system. The product management system can impose restrictions that certain types of product attribute changes require approval before they are propagated to the product management system's production data.“
Gopalakrishnan does not teach a work result reporting module (74b) that records a work result including a name of a worker, a work time, and work details that have been done when working.
Duff does teach a work result reporting module (74b) that records a work result (Fig. 3 The number of antenna installed is the work result.) including a name of a worker (Fig. 8 The first and last name fields allow entry of the worker name.), a work time (Fig. 3 The Crew Member Hours lists the amount of time worked.), and work details that have been done when working (Fig. 4 Uploaded pictures of work completed are work details.).

Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Duff before him or her, to modify Gage to include work logs as taught by Duff
The suggestion/motivation for doing so would have been Duff [0007]-[0008] "Currently, field daily reports are often submitted via email. The field worker completes all necessary forms and prepares all necessary files and then emails all of those forms and files to the intended recipient, which is typically the company which owns the infrastructure element that was worked on. This method does accomplish the desired goal of delivering the field daily report and required files to the intended recipient, however it is rather inefficient." "In response to the difficulties described above, it is an object of the present technology to create a system and method of submitting daily field reports (potentially from the field and in real time). It is a further object of the present technology to allow files to be uploaded directly to a website that can be later accessed by client companies who download the files needed to close out a case. The present technology can also be used to implement a system capable of storing field report forms and files for a specific company for an extended period of time, as well as organizing these files and notifying supervisors when new files are uploaded or existing files are downloaded."
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Dickerson (US 2013/0036018 A1).
Regarding claim 7, Gage teaches the clothing production system of claim 2 (see above), wherein the clothing production layer (80) includes: a clothing production unit (81) including CAD/CAM (Col. 3 line 67- Col. 4 line 4 "The eCAD module allows a label owner to collaborate on their collection in real time with approved designers located any where in the world using any of the available CAD software applications currently on the market." Col. 4 lines 30-36 "First, the collaborative web , receiving orders from the designers (Col. 4 lines 35-40 “In other words, just as the earlier modules allow designers using separate software to collaborate, the collaborative web portal allows finished designs and manufacturing instructions on CAD to "collaborate" with suppliers for quicker and more accurate production.” The suppliers receive designs for production.); and an ERP unit (82) for collectively managing a production logistics financial accounting sale and purchasing inventory management activity processes in association with each other (Fig. 1 Retail & Etail Channel. It manages sales and purchases by receiving invoices and merchandise and sending retail sales data. See 112b rejection for further claim interpretation.).
	Gage does not teach picking tools and printing machines for producing specific clothing products.
	Dickerson teaches picking tools ([0026] " In certain embodiments, a kiosk can further include a transfer mechanism that can deliver at least one article and/or shirt to a printer. In certain embodiments, a transfer mechanism can be contemplated for one or a plurality of articles that can include, for example, a robotic arm, which can grasp and move at least one article and/or shirt or a tray or case holding at least one article and/or shirt to the printer, an animatic robot with a smart motor, a conveyor belt, a horizontal carousel, or a trap door.") and printing machines for producing specific clothing products ([0027] ". Further, the printer 34 can be configured to receive a user-selected and/or user-generated design from the computer 38. In the method 100 described in FIG. 1, the user-selected design can be printed on the at least one article to create a customized shirt. Similarly, in the method 200 described in FIG. 5, the user-generated design can be printed on the at least one shirt to create a customized shirt. As described herein, the printer 34 can be a direct-to-garment textile printer, digital .
Gage and Dickerson are analogous because they are from the “same field of endeavor” clothing production.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Dickerson before him or her, to modify Gage to include picking tools and printing as taught by Dickerson.
The suggestion/motivation for doing so would have been Dickerson [0003] “A custom designed article can be used as a form of personal expression, like a personal billboard. And at times, such custom designed articles can identify events, groups and interests. However, use of custom designed clothing, for example, is not as widespread as that of mass-marketed, branded products, as such branded products can be purchased with a relative degree of ease. Currently, options for obtaining custom designed clothing include printing at home or purchasing through online retailers and clothing printing service shops. Designing and printing such clothing at home can require a great deal of skill and/or expensive software or other equipment. Alternatively, long processing and/or delivery times can accompany purchasing such clothing through online retailers or clothing printing shops. Further, efficiency and cost-effectiveness can be concerns as such orders can involve several design decisions for relatively small orders.”. Dickerson proposes a solution to the problems listed above while keeping the benefits such as “A custom designed article can be used as a form of personal expression, like a personal billboard.”.
 Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Dickerson as applied to claim 7 above, and further in view of Lipsitz.
Regarding claim 8, Gage in view of Dickerson teaches the clothing production system of claim 7. Gage also teaches wherein the clothing production unit (81) of the clothing production layer (80) includes: a production module (81a) for downloading related contents (Col. 4 lines 25-29 "The third two modules are perhaps the most exciting of the CAS Platform as a network is created to allow the final approved designs and product specifications to be sent digitally to suppliers for production." Sending digitally is allowing to be downloaded.) and marking the related contents (Col. 4 lines 35-40 "In other words, just as the earlier modules allow designers using separate software to collaborate, the collaborative web portal allows finished designs and manufacturing instructions on CAD to "collaborate" with suppliers for quicker and more accurate production." Collaboration between the designer and manufacturer is marking the related contents and can include drawing on or annotating designs, indication of download, or discussion via email.). 
Neither Gage nor Dickerson teach leaving work records with respect to the clothing products identified through a picking list after payment is completed or when an order is received from the designer through a 10warranty insurance; a communication module (81b) that supports to check the work result displayed through a reporting module of the vendor admin unit or a working module of the designer admin unit based on a logo record of a worker left through the production module; and a delivery module (81c) for issuing an invoice including an address or a name of a recipient 15who receives the produced clothing.
Lipsitz teaches leaving work records with respect to the clothing products identified through a picking list after payment is completed or when an order is received from the designer through a 10warranty insurance (Fig. 19 #117-120 If an order completes the "Cut & Sewn" stage, the product is completed.  Changing order status shows the presence of a work record.  Under broadest reasonable interpretation, only one of "after payment is completed" or "when an order is received from the designer through a warranty insurance" must be taught. The work record is completed only after payment because payment is the first step (Fig. 21 #128).); a communication module (81b) that supports to check the work result ([0131] "FIG. 23 shows an example of a Purchase Order that the displayed through a reporting module of the vendor admin unit or a working module of the designer admin unit based on a logo record of a worker left through the production module (Under broadest reasonable interpretation, displaying through only one of "a reporting module of the vendor admin unit" or "a working module of the designer admin unit based on a logo record of a worker left through the production console" must be taught.  [0089] " FIG. 2 shows the centralized Database supported by its Server and Processor (1) with inputs and outputs stemming from interaction with Company "Operators" (backend) and Website Users (front end). The two main inputs from Operators are "Product Management" (6) and "User Management" (7). In Product Management, Operators input data regarding the Components that Users can combine to create a finished Product. In User Management, Operators dictate and control each individual User's access, privileges and rewards." Operators input component data in Product Management which is a reporting module of the vendor admin unit.); and a delivery module (81c) for issuing an invoice including an address or a name of a recipient 15who receives the produced clothing (Fig. 23 "Ship to" and "Purchase Order", A purchase order is an invoice and the shipping address and name are "an address or name of a recipient who receives the produced clothing".).
Gage and Lipsitz are analogous because they are from the “same field of endeavor” clothing sales.

The suggestion/motivation for doing so would have been Lipsitz [0007] “It would be further advantageous to provide a system wherein the managers thereof (the "Company") serve to facilitate the generation of custom Product by offering Users a stock of variable pieces ("Components") from a library of such Components for application to and customizing of pre-designed, pre-made, generic wholesale items ("Bases"). The result will be the creation of a finished Product. Components would add value to Bases and could advantageously be mixed and matched, designed, and personalized as desired by Users. Furthermore, it would be advantageous for the Company to use an almost instantaneous real time (or "Just-in-Time") manufacturing process where each Product is manufactured one at a time after a Customer purchases the specific Product (composed of a Base and various Components).”.
Regarding claim 9, Gage in view of Dickerson and Lipsitz teach the clothing production system of claim 8 (see above) and Gage teaches wherein the communication module (81b) is configured to report the work result of the worker or a vendor to the designer, or to transmit instructions of the designer to the worker or the vendor (Col. 4 lines 25-45 "First, the collaborative web portal will allow designs created in the various CAD software to be understood by the separate and currently unrelated production software. In this way, pre-production engineering specifications can be applied to a design which will allow that design to be produced by the selected supplier on his machinery." Pre-production engineering specifications are instructions of the designer being transmitted to a vendor.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Dickerson, Lipsitz, and Bauer et al. (US 2003/0216969 A1).
Regarding claim 10, Gage in view of Dickerson teaches the clothing production system of claim 7 (see above). Gage does not teach wherein the ERP unit (82) of the clothing production layer (80) includes: a production management module (82a) for enabling a comprehensive tracking 24Attorney Docket No.: PL2664093PCT/KR2019/001850 management according to a usage history and maintaining an appropriate inventory based on the comprehensive tracking management by easily grasping a required quantity and an accumulated quantity of textile fabric and a quantity of dyes and materials, and securing competitiveness by reducing unnecessary expenditures; 5a settlement management module (82b) that receives invoice information at the time of delivery through the delivery module, generates inventory change information of outgoing products based on a sale slip, a purchase slip, a deposit slip, a payment slip, a fee management, and a report statistics, and transfers the inventory change information to an inventory management module; and 10the inventory management module (82c) that receives the inventory change information of the outgoing products through the settlement management module for performing an inventory status list management, a storage management, a delivery management, a storage/delivery management, a movement management, and a return management based on products stored in a logistics center and a warehouse and the inventory change information of the outgoing products.
Dickerson does teach wherein the ERP unit (82) of the clothing production layer (80) includes: a production management module (82a) for enabling a comprehensive tracking 24Attorney Docket No.: PL2664093PCT/KR2019/001850 management according to a usage history ([0022] "In certain embodiments of each of the methods 100, 200 described in FIGS. 1 and 5, the computer 38 can communicate with the inventory 28 to detect availability of the at least one article and/or shirt within the inventory 28, taking into consideration articles and/or shirts committed to pending orders.") and maintaining an appropriate inventory based on the comprehensive tracking management ([0022] "In one embodiment, the one or more weight-sensitive shelves 30 can provide a reorder notice to the computer 38 upon sensing a weight that is less than a predetermined minimum shelf weight. A reorder notice can be sent from the computer 38 to a kiosk administrator.") by easily grasping a required quantity and an accumulated quantity of textile fabric ([0022] "In certain embodiments, each of the one or more weight-sensitive shelves 30 can provide a reorder notice to the computer 38 upon detecting that the inventory 28 needs to restock one or more types of articles and/or shirts. In one embodiment, the one or more weight-sensitive shelves 30 can provide a reorder notice to the computer 38 upon sensing a weight that is less than a predetermined minimum shelf weight. A reorder notice can be sent from the computer 38 to a kiosk administrator." The weight-sensitive shelves sense the required and accumulated quantity of fabric.) and a quantity of dyes and materials ([0015] " In one embodiment, and as shown in FIG. 3, the storage box 32 can be substantially adjacent to the inventory 28 and the printer 34 such that articles can be restocked in the inventory 28 and ink can be supplied to printer 34 through the storage box 32. " Ink is a material and a dye and a quantity is present.), and securing competitiveness by reducing unnecessary expenditures ([0022] A reorder notice is sent only when inventory is low.  This reduces unnecessary inventory expenditures.) and a settlement management module (82b) that receives invoice information at the time of delivery through the delivery module ([0029] " In one embodiment, the user authorization can be performed by a user providing user account information (e.g., user identification name and password) and/or a credit card swipe at, for example, the second user interface 16. In certain embodiments, the computer 38 can notify a user when the customized article and/or shirt are available for pickup. In such embodiments, the computer 38 can send, for example, an email or text message to a user indicating that the customized article and/or shirt is available for pickup." The invoice information is the amount charged to the user account and/or credit card.).
Dickerson does not teach generating inventory change information of outgoing products based on a sale slip, a purchase slip, a deposit slip, a payment slip, a fee management, and a report statistics, and transfers the inventory change information to an inventory management module; and 10the inventory management module (82c) that receives the inventory change information of the outgoing products through the settlement management module for performing an inventory status list management, a storage management, a delivery management, a storage/delivery management, a movement management, and a return management based on products stored in a logistics center and a warehouse and the inventory change information of the outgoing products.
Lipsitz does teach generating inventory change information of outgoing products based on a sale slip, a purchase slip, a deposit slip, a payment slip, a fee management, and a report statistics ([0116] "As mentioned previously, depending on the quantity of Fabric remaining, the Fabric Meter displays an image of the remaining quantity such as different color and Quantity level just like a gas tank meter that displays a scale from full to empty. The Fabric Meter illustrates the limited nature of the fabric inventory and encourages the Customer to purchase his/her custom designed Product before the Fabric runs out." As the fabric is used to create products that are purchased, the fabric meter is updated. Under broadest reasonable interpretation, a sale slip, purchase slip, deposit slip, a payment slip, a fee management, and a report statics are all the same and taught by the fabric usage information used to update the fabric meter.), and transfers the inventory change information to an inventory management module ([0116] "As mentioned previously, depending on the quantity of Fabric remaining, the Fabric Meter displays an image of the remaining quantity such as different color and Quantity level just like a gas tank meter that displays a scale from full to empty. The Fabric Meter illustrates the limited nature of the fabric inventory and encourages the Customer to purchase his/her custom designed Product before the Fabric runs out." As the fabric is used to create products that are purchased, the fabric meter is updated.); and 10the inventory management module (82c) that receives the inventory change information of the outgoing products through the settlement management module for performing an inventory status list management ([0100] "The inventory section (46) allows the Operator to input a quantity of yards and the width of each yard and the cost per yard. The system can then calculate the Quantity in square feet available and deducts from this amount when a User purchases a Product with the Fabric. " The inventory is updated when a purchase is made. [0166] "The , a storage management, a delivery management, a storage/delivery management, and a movement management ([0125] "The fifth and final status is "Out for Delivery" (121) where the time a Customer can expect a shipping carrier to deliver a package containing the Order can be displayed. During the Out for Delivery phase, the Customer can see the tracking information (122) from the shipping carrier and more information about the exact location of the package." [0127] "Lastly, the Operators can use the entire Order Management system (a glorified Order Tracker, unfiltered for a specific Customer or a specific Store Owner) to track every Order from every Customer from every Store throughout the entire process of manufacturing, preparing, and shipping the Orders." Storage/delivery is a combination of storage and delivery. Delivery is a change in storage. Delivery is a movement.).
Lipsitz does not teach a return management based on products stored in a logistics center and a warehouse and the inventory change information of the outgoing products. 
Bauer does teach a return management based on products stored in a logistics center and a warehouse and the inventory change information of the outgoing products ([0102] "Items also may be defective when they arrive in environment 110-1. In the case of pharmaceuticals, it may be imperative to remove the item immediately to prevent possible health risks. These items may be destroyed at environment 110-1 or returned to the manufacturer. Further, a defective item may need to be recalled by the manufacturer. Accordingly, removing the defective item from inventory 170 before it is purchased may save time for a retailer and the customer, as well as permit the item to be returned to the manufacturer intact in its original package. Rapid recall task 233 may perform one or more processes that address these types of situations. For example, in some cases, an item may have a defect that renders it less valuable, while not constituting a health or safety risk, such as an item with a missing part, a cosmetic defect, a mismatched part, etc. A manufacturer may be able to identify these items .
Gage and Bauer are analogous because they are from the “same field of endeavor” manufacturing and logistics
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Bauer before him or her, to modify Gage to include return management as taught by Bauer.
The suggestion/motivation for doing so would have been Bauer [0102] "Accordingly, removing the defective item from inventory 170 before it is purchased may save time for a retailer and the customer, as well as permit the item to be returned to the manufacturer intact in its original package."
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Lipsitz, and Duff.
Regarding claim 14, Gage teaches a clothing production system (Col. 1 lines 19-22 “The present invention relates generally to the field of designing and producing sewn products, and, in particular, to a digital platform for rapid product innovation and deployment of sewn products.”), wherein a content provider terminal, a designer terminal, a vendor terminal, and a shop terminal respectively access an operating system to input identification information thereof (Col. 3 lines 14-17 The capabilities can be accessed via a website.  Col. 3 line 43 The web site has access security.  Col. 3 lines 58-62 Depending on who is using the site, different access is granted. ); an administrator terminal checks a list of applied content providers, designers or vendors (Col. 3 lines 54-62 "The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network of designers available by allowing any designer to enter the collaborative platform and do work for a monthly access fee. It is important to note that since a private label owners' designs will reside on the network, security measures will be implemented to ensure that only designers approved by the label , reviews profiles of the applied content providers, designers or vendors (Col. 3 lines 54-62 "The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network of designers available by allowing any designer to enter the collaborative platform and do work for a monthly access fee. It is important to note that since a private label owners' designs will reside on the network, security measures will be implemented to ensure that only designers approved by the label owner will have access to individual designs and vice versa." When accessing the platform, there is a check if the designer has paid.  Col. 4 lines 58-60 "First, access to the platform may be limited to designers, label owners and suppliers who pay a monthly fee for access." Designers are content providers, label owners are designers, and suppliers are vendors.), determines suitability of 10the applied content providers, designers or vendors (Col. 3 lines 54-62 "The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network of designers available by allowing any designer to enter the collaborative platform and do work for a monthly access fee. It is important to note that since a private label owners' designs will reside on the network, security measures will be implemented to ensure that only designers approved by the label owner will have access to individual designs and vice versa." When accessing the platform, there is a check if the designer has paid.  Col. 4 lines 58-60 "First, access to the platform may be limited to designers, label owners and suppliers who pay a monthly fee for access." Designers are content providers, label owners are designers, and suppliers are vendors.), and assigns an admin having authority to access the operating system (Col. 3 lines 54-62 "The Technical Designer Network module will be implemented concurrent with the Proprietary Virtual Design Library and will expand the network ; the administrator terminal sets a level of the designer or content provider to which the admin is assigned based on the profile of each designer or content provider (Col. 4 lines 58-62 "First, access to the platform may be limited to designers, label owners and suppliers who pay a monthly fee for access. A separate fee may be required for each module. In this way individuals may pay to access only the modules in which they operate." The level is number of modules that the individual is paying for.), and sets a management fee and a sale fee according to each level and grade based on a fee policy (Col. 4 lines 58-62 "First, access to the platform may be limited to designers, label owners and suppliers who pay a monthly fee for access. A separate fee may be required for each module. In this way individuals may pay to access only the modules in which they operate." The level and therefore the fees are based on the number of modules that the individual is paying for.); 15the content provider terminal having the authority uploads an image to be registered (Col. 3 lines44-46 "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase."), the administrator terminal checks each content registered by the content provider terminal (Col. 3 lines 46-50 "Since finished designs will reside on the platform, the additional added value to designers will be that "knock offs" will be policed by comparing the digital design specifications and digital signatures of current library designs against the newly posted designs.") 20and provides the contents in a market to allow designers to purchase corresponding contents (Col. 3 lines 44-46 "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase."); the vendor or the manufacturer produces the clothing of the corresponding designer (Col. 4 lines 25-45 Manufacturers produce clothing based on CAD designs and  based on a product image prepared as the mock-up (Col. 4 lines 25-45 Manufacturers produce clothing based on CAD designs and manufacturing instructions. The CAD designs are product images.); and the administrator terminal checks the product that the designer has applied for sale through a product management module (Col. 3 lines 46-50 "Since finished designs will reside on the platform, the additional added value to designers will be that "knock offs" will be policed by comparing the digital design specifications and digital signatures of current library designs against the newly posted designs."), and starts the sale through an Internet (Fig. 1 Retail & Etail Channel, Etail refers to selling over the internet.), and wherein each content provider terminal easily registers own contents (Col. 3 lines 44-46 "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase."), each designer terminal easily designs various types of clothing using various registered contents (Col. 3 lines 39-53 "with access control" "Additionally, private designers will be able to post their unique designs in the library for label owners to view and purchase." The "label owners" are designers.), a manufacturer 15or the vendor terminal accurately produces the clothing while communicating with the designer (Col. 4 lines 25-45 Designers ""collaborate" with suppliers for quicker and more accurate production".), and the clothing produced by each designer are allowed to be sold through an internet shopping mall so that an integrated market is established (Fig. 1 Retail & Etail Channel, Etail refers to selling over the internet.).
Gage does not teach uploading a logo including a new logo registration window, selects a category, inputs a product name of a logo and a logo description, and inputs a hashtag for search by accessing the operating system, thereby completing content registration; each designer terminal accesses the operating system to set a color, a size, and a type of a specific clothing product; each designer terminal designates a bounding box to which a content image is applied for 26Attorney Docket No.: PL2664093PCT/KR2019/001850 the corresponding clothing, sets a reference coordinate of the corresponding bounding box, designates a position, a scale, and an angle based on the reference coordinate, and makes a mock- up; each designer terminal designates a manufacturer or vendor for the created clothing 5product and gives a work order; checking who performs a work, when the work starts, and what kind of work is performed based on a log file; and each designer terminal applies for sale of the corresponding clothing product after production or the mock-up is completed.
Lipsitz does teach uploading a logo including a new logo registration window, selects a category, inputs a product name of a logo and a logo description, and inputs a hashtag for search by accessing the operating system, thereby completing content registration ([0100] "FIG. 4 shows another area to input data for different Components (in the illustrated embodiment Fabric) used for customization of Bases. The Operator can upload an image of the Fabric (41), name the Fabric (42), and write a description of the Fabric (43), all of which displays on the front end in the Customizer (see FIG. 12) and the Fabric detail pages. Additionally, there are a couple of dropdown choices in FIG. 4, which Users utilize in the navigation of the Store (see FIG. 8) and in the navigation of the Customizer (see FIG. 10), such as Origin, Found, Material, Texture, Thickness (44) Season, Pattern, Persona, Era and Color (45). The Thickness field determines if a Fabric can be applied to certain Bases, as specified in Base creation (FIG. 3 (30))."); each designer terminal accesses the operating system to set a color, a size, and a type of a specific clothing product ([0097] "FIG. 3 shows one point of access to input information into the database for Bases, (blank pre-produced garments available for purchase from external Suppliers which Users can personalize and customize). In the case of a Base garment, the Operator would select the Supplier (20) of the garment, the Base Type (21) (e.g., apparel), the Category (22) (e.g., men's), the Category type (23) (e.g., t-shirt), and name the item (24) (e.g., V-Neck T-Shirt). Other drop downs and fields specify information regarding the Cost to purchase the Base from the Supplier (25), the "Supplier Code" (26) (the alphanumeric reference for the Base from the Supplier), the Price to charge the Customer for the Base (this price increases as the User customizes the Base), the Weight of the Base (27) (used later in Order Management to generate shipping labels), the Location where the Base was found ; each designer terminal designates a bounding box to which a content image is applied for 26Attorney Docket No.: PL2664093PCT/KR2019/001850 the corresponding clothing (Fig. 12 #54, boxes where the customization will be applied.), sets a reference coordinate of the corresponding bounding box, designates a position ([0115] and Fig. 12, different patch positions are offered and can be selected.), a scale ([0115] and Fig. 12, different sized patches locations are offered.), and an angle based on the reference coordinate, and makes a mock- up (Fig. 12 #63 different viewing angles of the mock-up can be selected.); each designer terminal designates a manufacturer or vendor for the created clothing 5product and gives a work order ([0132] The items that the Operator accepts and receives move to a Production Ticket list, which displays details of each item in an Order and the Cost to manufacture (133) (add patches and accents) for the items, as illustrated in FIG. 24. Each item listed has a Priority status (134). If there are any delays in the Order Management process, an Operator can change the Priority of an item from "regular" to "urgent" and those Orders are produced first. On the Production Ticket list, the Operator can select items (135) to add (136) to a selected Vendor's (137) Production Ticket.); and each designer terminal applies for sale of the corresponding clothing product after production or the mock-up is completed (Fig. 18 #112 "post it" makes the design available to potential customers.).
Lipsitz does not teach checking who performs a work, when the work starts, and what kind of work is performed based on a log file.
Gage and Lipsitz are analogous because they are from the “same field of endeavor” clothing sales.

The suggestion/motivation for doing so would have been Lipsitz [0007] “It would be further advantageous to provide a system wherein the managers thereof (the "Company") serve to facilitate the generation of custom Product by offering Users a stock of variable pieces ("Components") from a library of such Components for application to and customizing of pre-designed, pre-made, generic wholesale items ("Bases"). The result will be the creation of a finished Product. Components would add value to Bases and could advantageously be mixed and matched, designed, and personalized as desired by Users. Furthermore, it would be advantageous for the Company to use an almost instantaneous real time (or "Just-in-Time") manufacturing process where each Product is manufactured one at a time after a Customer purchases the specific Product (composed of a Base and various Components).”.
Duff does teach checking who performs a work (Fig. 8 The first and last name fields allow entry of the worker name.), when the work starts (Fig. 3 The Crew Member Hours lists the amount of time worked.), and what kind of work is performed based on a log file (Fig. 4 Uploaded pictures show the kind of work performed.).
Gage and Duff are analogous because they are from the “same field of endeavor” progress tracking.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Gage and Duff before him or her, to modify Gage to include work logs as taught by Duff
The suggestion/motivation for doing so would have been Duff [0007]-[0008] "Currently, field daily reports are often submitted via email. The field worker completes all necessary forms and prepares all necessary files and then emails all of those forms and files to the intended recipient, which is typically 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148